Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 7/27/2018.  

Claim Rejections - 35 USC § 112

Previous 112 1st rejections withdrawn.
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 7 seems to have a grammatical error that make it unclear since one of ordinary skill in the art does not understand which component(s) is/are intended. Claim 7 recites ‘and the first cable management device, the second cable management arm and the first cable management arm are arranged in an order of the first cable management device, the second cable management arm and the first cable management arm are arranged’, while it seems the bolded portion should be removed.
Claims 8-10 are rejected for depending upon an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen (US 20160186895 A1)
7. Chen teaches a cable management kit comprising: 
a first cable management device (52 including 54, 90, 86, 88 figs 22, 23) comprising a first cross bar (86) and a second cross bar (88) movably connected to the first cross bar; and 
a second cable management device (48, fig 22) comprising a first cable management arm (58), a second cable management arm (56) and at least one support bar (50, [0040] recites ‘The first supporting rail 68 of the first supporting mechanism 50 serves to support one of the first arm member 56 and the second arm member 58 of the first cable management mechanism 48 (e.g., the first arm member 56 of the first cable management mechanism 48)’), wherein one end of the second cable management arm is pivotally connected to one end of the first cable management arm (figs 22, 23), the at least one support bar is configured to support one of the first cable management arm and the second cable management arm (figs 22, 23); 
wherein the first cable management device is separated from the second cable management device (fig 17), and the first cable management device, the second cable management arm and the first cable management arm are arranged in an order of the first cable management device, the second cable management arm and the first cable management arm (see annotated fig 23) are arranged, another end of the first cable management arm (top end of 58) and another end of the second cable management arm (bottom end of 56) are detachably mounted to a first slide rail assembly (assembly including 34, 180, 60), and two ends of the at least one support bar (50) are detachably mounted on the first slide rail assembly (left part of 50, fig 23) and a second slide rail assembly (assembly including 36, 202, 80, fig 23) opposite to the first slide rail assembly (fig 23).

    PNG
    media_image1.png
    780
    750
    media_image1.png
    Greyscale



8. Chen teaches the cable management kit of claim 7, wherein one of the first cross bar and the second cross bar has a channel (portion of 86 which 88 fits into, figs 22, 23) for mounting the other one of the first cross bar and the second cross bar, so that the second cross bar is connected to the first cross bar in an extendable and retractable manner ([0040] recites ‘The slider 86 of the second cable management mechanism 52 is movably connected to the first supporting rail 88 of the second supporting mechanism 54’).

9. Chen teaches the cable management kit of claim 7, wherein the at least one support bar (50) further comprises a first support bar (68) and a second support bar (70) movably connected to the first support bar ([0040] recites ‘The first supporting mechanism 50 includes a first supporting rail 68, a second supporting rail 70 telescopically connected to the first supporting rail 68’).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2420964 A (of record from IDS filed 3/9/2021, hereinafter GB)
1. GB teaches a support assembly comprising: 
a first slide rail assembly (fig 4) comprising a first rail (top left part of 2) and a second rail (bottom left part of 2) movable relative to the first rail (fig 1 vs fig 3); 
a second slide rail assembly (fig 4) comprising a third rail (top right part of 2) and a fourth rail (bottom right part of 2) movable relative to the third rail (fig 1 vs fig 3); 
a carried object mounted between the first slide rail assembly and the second slide rail assembly (abstract mentions slide in chassis); 
a first cable management device (14, fig 13) configured to arrange a front cable section of the carried object (since 14 is configured to arrange the front and rear of element 1), the first cable management device comprising a first cross bar (148G) and a second cross bar (149G) movably connected to the first cross bar (fig 14), the first cross bar being detachably mounted to a rear end of the second rail through a first connecting member (141G), and the second cross bar being detachably mounted to a rear end of the fourth rail through a second connecting member (142G); and 
a second cable management device (1) configured to arrange a rear cable section of the carried object (since 1 is configured to arrange a front and rear cable section), the second cable management device comprising a first cable management arm (bottom arm of 1, fig 14) and a second cable management arm (top arm of 1, fig 14), one end of the first cable management arm being pivotally connected to one end of the second cable management arm (figs 13, 14), another end of the first cable management arm being detachably mounted to the first rail of the first slide rail assembly (bottom left of fig 14), and another end of the second cable management arm being detachably mounted to the second rail of the first slide rail assembly (top left of fig 14) by being pivotally connected to the first connecting member (figs 1, 2, 4, 14 show that the top instance of 1 is pivotally connected to 141); 
wherein both the first connecting member and the second connecting member are between the carried object and the second cable management device (fig 14 shows this would be the case if the carried object were below the area depicted in fig 14);
wherein the second rail (bottom left part of 2, fig 4) drives the another end of the second cable management arm (top end of top arm of 1, fig 14) and the first cross bar (148G, fig 14) by the first connecting member (141G) to move along the first rail (top left part of 2, fig 4) when the second rail moves along the first rail (comparing fig 4 vs fig 14 shows that opening or closing the sliding rail causes 12 to move as well, the specification recites ‘One end (11) is fixed to and pivoting on the left slide (2) (seen from the front) while the other end (12) travels along and is pivoting on the left slide (2) as the left o slide (2) extends’).
However one could argue that GB fails to specifically teach wherein both the first connecting member and the second connecting member are between the carried object and the second cable management device since GB does not specify that the carried object is below the area depicted in fig 14.

It would have been obvious to one of ordinary skill in the art to have the carried object below the area depicted in fig 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the position of the carried object for the purpose of having easier access to the either the cables or the chassis, depending on design choice.

6. GB teaches the support assembly of claim 1, wherein one of the first cross bar and the second cross bar has a channel (indicated by dotted lines in fig 13) for mounting the other one of the first cross bar and the second cross bar, so that the second cross bar is connected to the first cross bar in an extendable and retractable manner (see figs 13, 14, and last paragraph of description).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over GB in view of Chen (US 10182511 B1, hereinafter Chen)
3. GB teaches the support assembly of claim 1, but fails to teach that the first slide rail assembly further comprises a first middle rail movably connecting the first rail and the second rail, so as to extend a movement range of the second rail relative to the first rail, the second slide rail assembly further comprises a second middle rail movably connecting the third rail and the fourth rail, so as to extend a movement range of the fourth rail relative to the third rail.

Chen teaches the first slide rail assembly further comprises a first middle rail (32, fig 3) movably connecting the first rail and the second rail, so as to extend a movement range of the second rail relative to the first rail (fig 3), the second slide rail assembly further comprises a second middle rail movably connecting the third rail and the fourth rail, so as to extend a movement range of the fourth rail relative to the third rail (other side of fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Chen into the device of GB. The ordinary artisan would have been motivated to modify GB in the above manner for the purpose of allowing easier installation and cable rewiring/reconfiguration.


4. GB and Chen teach the support assembly of claim 3, wherein Chen further teaches that the second cable management device comprises at least one support bar (11, 12), the at least one support bar is configured to support one of the first cable management arm and the second cable management arm (figs 1, 2), one of two ends of the at least one support bar is mounted to the first middle rail of the first slide rail assembly (both ends of 11 are mounted to both instances of 32), the other one of the two ends of the at least one support bar is mounted to one of a channel of the third rail of the second slide rail assembly or the second middle rail of the second slide rail assembly (both ends of 11 are mounted to both instances of 32), or pivotally connected to the third rail of the second slide rail assembly (fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Chen into the device of GB. The ordinary artisan would have been motivated to modify GB in the above manner for the purpose of supporting increased weight and torque of the cable management system when in an extended configuration.

5. GB and Chen teach the support assembly of claim 4, wherein Chen further teaches the at least one support bar further comprises a first support bar (11) and a second support bar (12) movably connected to the first support bar (col 4 lines 51-52 recites ‘the pivot seat 12 can be rotated with respect to the connecting frame 11’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Chen into the device of GB. The ordinary artisan would have been motivated to modify GB in the above manner for the purpose of supporting increased weight and torque of the cable management system when in an extended configuration.


Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1:

‘However, as shown in the following annotated FIGS. 4 and 14 of GB, according to
the disclosure of p. 4, 1. 6 to 10 of the specification of GB, the end 11 of the bottom arm of
the cable management arm 1 is not movable along the left slide 2 when the left slide 2
extends or retracts because the end 11 of the bottom arm of the cable management arm 1
is fixed to and pivoting on the left slide 2. Besides, although the end 12 of the top arm of
the cable management arm | travels along and is pivoting on the left slide 2, the end 12 is
not driven by the end 141G. In other words, in GB, when the left slide 2 extends or
retracts, the left slide 2 does not drive any end of the cable management arm 1 to move
along a longitudinal direction of the left slide 2 by the end 142G, which is regarded as the
first connecting member of the present application by Examiner. Therefore, GB fails to
disclose the aforementioned inventive features of the amended claim 1 of the present
application.’

This is not found persuasive since the new rejections as shown above indicate that the end 12 of the top arm of 1 travels along 2 as the slide is opened and closed. Further, a close reading of the claim does not require for the left slide to drive the cable management arm to move along a longitudinal direction of the left slide 2 by means of the end 141G or 142G since the first cross bar is driven by the first connecting member, also since the second cable management arm is nearby the first connecting member. A few amendments to consider:

the first connecting member drives both of the another end of the second cable management arm and the first cross bar to move along the first rail when the second rail moves along the first rail.

Wherein the second rail drives both of the another end of the second cable management arm and the first cross bar by the first connecting member to move along the first rail when the second rail moves along the first rail.

Wherein the second rail drives both of the another end of the second cable management arm and the first cross bar by means of the first connecting member to move along the first rail when the second rail moves along the first rail.


The arguments in regards to claim 7 are made moot by the new rejections over Chen as shown above.


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841